 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant
 5   AMERICAN HONDA FINANCE CORPORATION

 6                                 UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8   MIRA PEEBLES                                           Case No.: 2:19-cv-01746-RFB-VCF

 9                          Plaintiff,
                                                            JOINT MOTION FOR EXTENSION OF
10             v.                                           TIME TO FILE RESPONSIVE PLEADING
                                                            TO PLAINTIFF’S COMPLAINT
11   SELECT PORTFOLIO SERVICING, INC.;
     AMERICAN HONDA FINANCE CORP.;                          (Second Request)
12   EQUIFAX INFORMATION SERVICES LLC;
     AND TRANSUNION LLC,
13
                            Defendants.
14

15             Plaintiff, Mira Peebles (“Plaintiff”) and Defendant, AMERICAN HONDA FINANCE

16   CORPORATION (“AHFC”), by and through their respective counsel of record, jointly request an

17   order extending the deadline for AHFC to file a responsive pleading to Plaintiff’s Complaint, up to

18   and including November 22, 2019. This motion is submitted in compliance with LR IA 6-1 and LR

19   IA 6-2.

20             Good cause exists for the requested extension, as AHFC continues to review the factual

21   allegations set forth in Plaintiff’s complaint in order to prepare its responsive pleading. Accordingly,

22   the parties agree that the requested extension furthers the interests of this litigation and is not being

23   requested in bad faith or to delay these proceedings unnecessarily.

24   ///

25   ///

26   ///

27   ///

28   ///


                                                        1
     1541301V.1
 1           This is the parties’ second request for extension of the deadline.

 2           DATED this 15th day of November, 2019.
 3                                              WILSON, ELSER, MOSKOWITZ,
                                                EDELMAN & DICKER LLP
 4
                                                       /s/ Chad C. Butterfield
 5                                                   Chad C. Butterfield, Esq.
                                                     Nevada Bar No. 10532
 6                                                   300 South Fourth Street, 11th Floor
                                                     Las Vegas, NV 89101
 7                                                   Attorneys for Defendant American Honda
 8                                                   Finance Corporation
             DATED this 15th day of November, 2019.
 9
                                                KNEPPER & CLARK LLC
10
                                                       /s/ Shaina R. Plaksin
11                                                   Matthew I. Knepper, Esq.
                                                     Nevada Bar No. 12796
12
                                                     Miles N. Clark, Esq.
13                                                   Nevada Bar No. 13848
                                                     Shaina R. Plaksin, Esq.
14                                                   Nevada Bar No. 13935
                                                     5510 So. Fort Apache Rd., Suite 30
15                                                   Las Vegas, NV 89148
                                                     Attorney for Plaintiff
16

17

18
                                                    ORDER
19           GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
             Dated this 18th day of November, 2019.
21

22

23
                                                   ________________________________________
24                                                 UNITED STATES MAGISTRATE JUDGE

25

26

27

28


                                                        2
     1541301V.1
